Citation Nr: 1401890	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-13 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1963 to November 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for hearing loss, while granting his claim of entitlement to service connection for tinnitus.  There was initial confusion as to whether he had disagreed with the 10 percent rating assigned for his tinnitus, but he effectively withdrew any increased-rating claim concerning his tinnitus in a February 2013 statement acknowledging he had the highest allowable rating for this condition.  See 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2013); Smith v. Nicholson, 19 Vet. App. 63 (2005), aff'd Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

There remains for consideration, however, whether, like his tinnitus, he is entitled to service connection for bilateral (left and right ear) hearing loss.


FINDING OF FACT

The Veteran does not have sufficient hearing loss in either ear to be considered a ratable disability by VA standards.


CONCLUSION OF LAW

It is not shown he has disability on account of hearing loss, much less as a result or consequence of his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 4.85 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Specifically, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).  When the claim is for service connection, this notice should address all five elements of the claim:  1) Veteran status; 2) existence of disability; 3) a connection between the Veteran's service and the disability; but also the "downstream" 4) degree of disability, i.e., disability rating; and 5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran was provided a letter in June 2010 containing all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, and prior to the initial adjudication of his claim in September 2011, so in the preferred sequence according to the holding in Pelegrini v. Principip, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Thus, the duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To this end, his service records and post-service VA records have been obtained and associated with his claims file for consideration.  He also was provided VA compensation examinations, the reports of which contain a description of his relevant medical and other history, document and consider the relevant medical facts and principles, and provide the required opinion regarding whether he has a ratable hearing loss disability.  Only if confirmed he does would it then be necessary to also have a medical nexus opinion concerning the etiology of this claimed condition, particularly insofar as its purported relationship with his military service.  This critical determination was made after reviewing the entire claims folder for the pertinent history, and the VA examiners' opinions are responsive to these determinative issues of whether there is current hearing loss disability and, assuming so, the cause of it in relation to the Veteran's military service.  Thus, the Board concludes that VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

The Veteran contends he has bilateral hearing loss disability and, further, that it is directly attributable to his time spent on active duty working in the engine room of a Navy vessel.

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.


"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

As the Veteran's claim for service connection is for bilateral hearing loss, he is entitled to consideration under a presumptive basis under § 3.307.  Bilateral hearing loss (assuming it is sensorineural) qualifies under § 3.309(a) as chronic, as it is considered to be an organic disease of the nervous system.  The Veterans Benefits Administration's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  
M21-1MR III.iv.4.B.12.a.  See, too, Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (reaffirming that sensorineural hearing loss is an organic disease of the nervous system).  

But the most fundamental requirement for any claim for service connection, including on both a direct and presumptive basis, is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  See 38 C.F.R. § 4.85(a).

Since filing this claim, the Veteran has had three VA audiologic evaluations.  The first occurred in April 2011 and was a VA compensation and pension (C&P) examination.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
0
15
5
20
15
13.75
Left
5
5
15
25
25
17.5


He also registered scores of 100 percent in the right ear and 98 percent in the left on the Maryland CNC Word List speech recognition test.  The objective testing performed during that first compensation examination did not show sufficient hearing loss in either ear to be considered a ratable disability according to § 3.385.

He had another VA audiological evaluation in December 2011.  This time his 
pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
25
20
25
30
25
Left
20
20
30
30
35
28.75

He also registered scores of 96 percent in both ears on the NU-6 Speech Recognition Test.  While his three threshold losses of over 26 decibels in his left ear in the 2000, 3000 & 4000 Hz frequencies normally would be considered a ratable disability for VA compensation purposes, he did not receive a Maryland CNC Word List speech recognition test, and thus the evaluation cannot be used under § 4.85(a), irrespective of the fact that he did not have sufficient hearing loss in his right ear in any of the relevant frequencies tested to constitute a ratable disability by VA standards - meaning according to the threshold minimum requirements of § 3.385.

As a result of those failings of that evaluation, the RO had the Veteran undergo another VA C&P examination to determine whether he has a ratable disability.  This additional examination occurred in February 2013.  His pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
5
15
5
20
15
13.75
Left
10
5
10
25
25
16.25


He also registered scores of 96 percent in his right ear and 100 percent in his left on the Maryland CNC Word List speech recognition test.  So the objective testing performed during this most recent compensation examination does not confirm he has sufficient hearing loss in either ear according to § 3.385 to be considered a ratable disability for VA compensation purposes.

Because he has not demonstrated he has a current, ratable, bilateral hearing loss disability involving either ear based on the wholly objective standards of 38 C.F.R. § 3.385, the Board must deny his claim for bilateral hearing loss since, unlike his prior claim for tinnitus, for all intents and purposes there simply is no present hearing loss disability to relate or attribute to his military service.  Moreover, the evidence is not in relative equipoise concerning this, meaning about evenly balanced for and against the claim, so there is not the required reasonable doubt to otherwise allow for the granting of this claim.  38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


